  Case 3:18-cv-03308-E Document 127 Filed 10/06/20                    Page 1 of 1 PageID 1275



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 CHRISTOPHER KELSON, et al.,                       §
                                                   §
      Plaintiffs,                                  §
                                                   §
 v.                                                §    CIVIL ACTION NO. 3:18-CV-3308-E
                                                   §
 CITY OF DALLAS, et al.,                           §
                                                   §
                                                   §
      Defendants.                                  §


             ORDER OF ADMINISTRATIVE CLOSURE AND STAYING CASE

         On July 24, 2020, Defendants Kyle Foster Clark and Brad Alan Cox filed a Notice of

Appeal. On October 5, 2020, the parties filed a Joint Motion to Continue Trial Date and Stay

Pretrial Deadlines (Doc. No. 126). The Court GRANTS the motion. The case is hereby

Administratively Closed and Stayed pending resolution of the appeal from the 5th Circuit.

         There appears to be no further reason at this time to maintain the file as open for statistical

purposes. The Clerk is therefore instructed to submit a JS-6 form to the Administrative Office,

thereby removing this case from the statistical records.

         The Court is aware of the pending Motion for Summary Judgment filed by Defendants the

City of Dallas, Morales, Todd, Morris, Hernandez, and Warren. Nothing in this Order shall be

considered a dismissal or disposition of this case.

         SO ORDERED.

         Signed October 6, 2020.




                                             Ada Brown
                                             UNITED STATES DISTRICT JUDGE
